Opinion by
Mb. Justice Mitchell,
The issue being upon the genuineness of the signature of a judgment note bearing date in February 1887 and entered up in September 1890, defendant’s offer to show that plaintiff had in her possession a few days before the entry of judgment on this one, other notes bearing the signature of the same maker, but in blank as to dates and amounts, should have been admitted. The possession of such blanks was a highly suspicious circumstance, calling for clear explanation, and none the less so, whether plaintiff then had this note or not. The lapse of time was not important. If this note was a forgery as defendant claimed, then its having been ante-dated was not only consistent with defendant’s theory but was highly probable, and even if it was not antedated the possession of blanks with the maker’s signature, when the plaintiff already had this note representing the value of a large part of his estate, called equally for explanation.
*486The examination of the almanac to fix the date of a paper on the very day it purports to have been signed was unusual at least. How suspicious it may have been would depend on the other circumstances and especially on the reasons assigned in the answer to the very question excluded, why it had been done. The question had theretofore a bearing on the issue, and was legitimate cross-examination.
The same views apply to the fourth assignment. The object of the cross-examination was to test the credibility of the witness’s story, and county lines had nothing to do with that issue. »
The plaintiff offered parts of her own deposition, taken in the lifetime of the defendant who was now dead. It was only admissible as a whole. It was not competent for her to pick out the portions favorable to herself, and then throw on the defendant the burden of giving her credibility by offering the rest as evidence on his part. The case of Calhoun v. Hays, 8 W. & S. 127, is nob in point. The opposite party may always offer such admissions or other evidence of his opponent as suit him. In that case defendant read part of' a deposition taken by plaintiff, but it does not follow that plaintiff could have used it for himself in the same way.
It does not appear to have been shown that Dr. Elliott was connected with the defendant in any way to make the latter responsible for the former’s conduct. In the absence of evidence on that point it was error to admit threats made by Elliott in regard to the case.
All the assignments of error are sustained.
Judgment reversed and venire de novo awarded.